JUSTICE BRESLIN, dissenting: I respectfully dissent. My colleagues base their decision on the general rule that in order to modify a custody order a substantial change is needed in the circumstances of the child or the custodial parent. In the traditional case, this is undoubtedly the rule, but the case before us is not the traditional case. In the case at bar, the evidence clearly indicates that Jon was not fit at the time of the original custody decision. He had a history of drug abuse, run-ins with local law enforcement, and physical violence toward Joyce within earshot of the child. The agreed custody order itself protected against Jon’s unfitness by requiring that Jon would continue to live with his parents. If Jon moved from his parents’ home, that move would constitute a substantial change in circumstances and would warrant a reconsideration of the custody issue. Implicit in these provisions is a recognition of Jon’s unfitness to care for the child on his own. Further evidence reflected little interaction between Jon and his son, with Jon only picking the child up from visitation with Joyce approximately 10 times in three years and Jon’s mother caring for the child primarily during the day and putting the child to bed every night. Under the circumstances, I believe In re Marriage of Gibbons (1987), 158 Ill. App. 3d 998, 512 N.E.2d 52, is clearly applicable. In Gibbons the noncustodial parent sought to obtain custody by introducing evidence of the custodial parent’s unfitness at the time of the original custody determination and the noncustodial parent’s fitness at the time of the sought-after modification. The court ruled, in part: “If the evidence indicates the custodial parent was fit and acceptable at the time of the prior hearing, then modification must rest on subsequent change of circumstances of the child or of the child’s custodian. However, if the evidence indicates a lack of fitness at the time of the prior agreed judgment, then that factor should be considered in determining the propriety of a modification under the provisions of section 610 ***.” (In re Marriage of Gibbons (1987), 158 Ill. App. 3d 998, 1003, 512 N.E.2d 52, 55.) According to Gibbons, then, because the evidence indicates a lack of fitness on Jon’s part at the time of the prior agreed judgment, it was appropriate for the trial court to consider Joyce’s change in circumstances. My colleagues distinguish Gibbons because the evidence concerning the unfitness of the mother in that case did not come to light until the time the father moved to change custody. I find this to be a distinction without a difference. Surely it would not be suggested that we provide relief to parties who allow a court to make a decision without fully apprising the court of the facts but deny relief to parties who bring to the court’s attention all relevant facts. My colleagues further distinguish Gibbons on the grounds that in Gibbons the issue was whether evidence regarding the noncustodial parent’s changed circumstances should be allowed. In the case at bar, the trial court did allow such evidence. However, this case represents the next logical step proceeding from the Gibbons decision. Now that the evidence has been allowed, the issue is whether it can be the basis for a change of custody. In re Ashley K. (1991), 212 Ill. App. 3d 849, 571 N.E.2d 905, requires that the only consideration in determining custody of a child is the best interests of the child. In the case before the trial court the choice was between the mother, who had overcome drug and alcohol dependency, exercised visitation without fail, demonstrated good parenting for an older child and established a stable relationship with a man she was engaged to marry, and the father, who was still caught up in the “vicious circle” of “working and partying” but whose parents were providing stable care for the child. I believe this is a close case. The trial court was called upon to choose between continuity of care and care by the child’s natural parent. The court exercised its discretion in reliance on Gibbons in favor of the natural parent. Because I find no evidence that the trial court abused its discretion, I would affirm its decision.